Exhibit 10.2

 

EXECUTION COPY

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

IHOP SPV GUARANTOR LLC,

APPLEBEE’S SPV GUARANTOR LLC,
IHOP RESTAURANTS LLC,

APPLEBEE’S RESTAURANTS LLC,

APPLEBEE’S FRANCHISOR LLC

IHOP FRANCHISOR LLC,

IHOP PROPERTY LLC and

IHOP LEASING LLC,

 

each as a Guarantor

 

in favor of

 

CITIBANK, N.A.,
as Trustee

 

Dated as of September 30, 2014

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1 DEFINED TERMS

2

1.1

Definitions

2

SECTION 2 GUARANTEE

2

2.1

Guarantee

2

2.2

No Subrogation

3

2.3

Amendments, etc. with respect to the Co-Issuer Obligations

3

2.4

Guarantee Absolute and Unconditional

4

2.5

Reinstatement

5

2.6

Payments

5

2.7

Information

5

SECTION 3 SECURITY

5

3.1

Grant of Security Interest

5

3.2

Certain Rights and Obligations of the Guarantors Unaffected

8

3.3

Performance of Collateral Documents

9

3.4

Stamp, Other Similar Taxes and Filing Fees

9

3.5

Authorization to File Financing Statements

10

SECTION 4 REPRESENTATIONS AND WARRANTIES

10

4.1

Existence and Power

10

4.2

Company and Governmental Authorization

11

4.3

No Consent

11

4.4

Binding Effect

11

4.5

Ownership of Equity Interests; Subsidiaries

11

4.6

Security Interests

12

4.7

[Reserved]

13

4.8

Other Representations

13

SECTION 5 COVENANTS

13

5.1

Maintenance of Office or Agency

13

5.2

Covenants in Base Indenture and Other Related Documents

13

5.3

Further Assurances

14

5.4

Legal Name, Location Under Section 9-301 or 9-307

15

5.5

Equity Interests

15

5.6

Management Accounts

15

SECTION 6 REMEDIAL PROVISIONS

15

6.1

Rights of the Control Party and Trustee upon Event of Default

15

6.2

Waiver of Appraisal, Valuation, Stay and Right to Marshaling

18

6.3

Limited Recourse

19

6.4

Optional Preservation of the Collateral

19

6.5

Control by the Control Party

19

6.6

The Trustee May File Proofs of Claim

19

6.7

Undertaking for Costs

20

6.8

Restoration of Rights and Remedies

20

6.9

Rights and Remedies Cumulative

20

 

i

--------------------------------------------------------------------------------


 

6.10

Delay or Omission Not Waiver

21

6.11

Waiver of Stay or Extension Laws

21

SECTION 7 THE TRUSTEE’S AUTHORITY

21

SECTION 8 MISCELLANEOUS

22

8.1

Amendments

22

8.2

Notices

22

8.3

Governing Law

23

8.4

Successors

23

8.5

Severability

23

8.6

Counterpart Originals

24

8.7

Table of Contents, Headings, etc.

24

8.8

[Reserved]

24

8.9

Waiver of Jury Trial

24

8.10

Submission to Jurisdiction; Waivers

24

8.11

Additional Guarantors

25

8.12

Currency Indemnity

25

8.13

Acknowledgment of Receipt; Waiver

25

8.14

Termination; Partial Release

25

8.15

Third Party Beneficiary

26

8.16

Entire Agreement

26

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 4.5

—

 

Pledged Equity Interests

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

—

 

Form of Assumption Agreement

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

GUARANTEE AND COLLATERAL AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of September 30, 2014,
made by APPLEBEE’S SPV GUARANTOR LLC, a Delaware limited liability company (the
“Applebee’s Holding Company Guarantor”), IHOP SPV GUARANTOR LLC, a Delaware
limited liability company (the “IHOP Holding Company Guarantor” and, together
with the Applebee’s Holding Company Guarantor, the “Holding Company Guarantors”
and each, a “Holding Company Guarantor”), APPLEBEE’S RESTAURANTS LLC, a Delaware
limited liability company (the “Applebee’s Franchise Holder”), IHOP RESTAURANTS
LLC, a Delaware limited liability company (the “IHOP Franchise Holder” and,
together with the Applebee’s Franchise Holder, the “Franchise Holders”),
APPLEBEE’S FRANCHISOR LLC, a Delaware limited liability company (the “Applebee’s
Franchisor”), IHOP FRANCHISOR LLC, a Delaware limited liability company (the
“IHOP Franchisor”), IHOP PROPERTY LLC, a Delaware limited liability company
(“IHOP Property”), IHOP LEASING LLC, a Delaware limited liability company (“IHOP
Leasing”, and together with the Franchise Holders, the Applebee’s Franchisor,
the IHOP Franchisor, IHOP Property and any Additional Franchise Entity that
becomes a party hereto, collectively, the “Franchise Entities”, and together
with the Holding Company Guarantors, collectively, the “Guarantors”) in favor of
CITIBANK, N.A., a national banking association, as trustee under the Indenture
referred to below (in such capacity, together with its successors, the
“Trustee”) for the benefit of the Secured Parties.

 

 

 

W I T N E S S E T H:

 

WHEREAS, Applebee’s Funding LLC, a Delaware limited liability company, IHOP
Funding LLC, a Delaware limited liability company, the Trustee and Citibank,
N.A., as securities intermediary, have entered into the Base Indenture, dated as
of the date of this Agreement (as amended, modified or supplemented from time to
time, exclusive of any Series Supplements, the “Base Indenture” and, together
with all Series Supplements, the “Indenture”), providing for the issuance from
time to time of one or more Series of Notes thereunder; and

 

 

 

WHEREAS, the Indenture and the other Related Documents require that the parties
hereto execute and deliver this Agreement;

 

 

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Guarantor hereby agrees with the Trustee, for the benefit of the Secured
Parties, as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1

 

DEFINED TERMS

 

1.1                            Definitions.

 

 

 

(a)                               Unless otherwise defined herein, terms defined
in the Base Indenture Definitions List attached to the Base Indenture as Annex A
thereto and used herein shall have the meanings given to them in such Base
Indenture Definitions List.

 

 

 

(b)                              The following terms shall have the following
meanings:

 

 

 

“Co-Issuer Obligations” means all Obligations owed by the Co-Issuers to the
Secured Parties under the Indenture and the other Related Documents.

 

 

 

“Collateral” has the meaning assigned to such term in Section 3.1(a).

 

 

 

“Other Currency” has the meaning assigned to such term in Section 8.12.

 

 

 

“Termination Date” has the meaning assigned to such term in Section 2.1(d).

 

 

 

SECTION 2

 

GUARANTEE

 

2.1                            Guarantee.

 

 

 

(a)                               Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Trustee, for the
benefit of the Secured Parties, the prompt and complete payment and performance
by the Co-Issuers when due (whether at the stated maturity, by acceleration or
otherwise) of the Co-Issuer Obligations. In furtherance of the foregoing and not
in limitation of any other right that the Trustee or any other Secured Party has
at law or in equity against any Guarantor by virtue hereof, upon the failure of
any Co-Issuer to pay any Co-Issuer Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby jointly and severally promises to and shall
forthwith pay, or cause to be paid, to the Trustee for distribution to the
applicable Secured Parties in accordance with the Indenture, in cash, the amount
of such unpaid Co-Issuer Obligation. This is a guarantee of payment and not
merely of collection.

 

2

--------------------------------------------------------------------------------


 

(b)                              Anything herein or in any other Related
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Related Documents shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to the insolvency of debtors.

 

 

 

(c)                               Each Guarantor agrees that the Co-Issuer
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Trustee or any
other Secured Party hereunder.

 

 

 

(d)                             The guarantee contained in this Section 2 shall
remain in full force and effect until the date (the “Termination Date”) on which
this Agreement ceases to be of further effect in accordance with Article XII of
the Base Indenture, notwithstanding that from time to time prior thereto the
Co-Issuers may be free from any Co-Issuer Obligations.

 

 

 

(e)                               No payment made by any of the Co-Issuers, any
of the Guarantors, any other guarantor or any other Person or received or
collected by the Trustee or any other Secured Party from any of the Co-Issuers,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Co-Issuer Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor which shall, notwithstanding any such payment (other than any
payment made by such Guarantor in respect of the Co-Issuer Obligations or any
payment received or collected from such Guarantor in respect of the Co-Issuer
Obligations), remain liable hereunder for the Co-Issuer Obligations up to the
maximum liability of such Guarantor hereunder until the Termination Date.

 

2.2                            No Subrogation. Notwithstanding any payment made
by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Trustee or any other Secured Party, no Guarantor shall be
entitled to be subrogated to any of the rights of the Trustee or any other
Secured Party against the Co-Issuers or any other Guarantor or any collateral
security or guarantee or right of offset held by the Trustee or any other
Secured Party for the payment of the Co-Issuer Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Co-Issuers or any other Guarantor in respect of payments made by such Guarantor
hereunder, until the Termination Date. If any amount shall be paid to any
Guarantor on account of such subrogation, contribution or reimbursement rights
at any time when all of the Co-Issuer Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the Trustee and
the other Secured Parties, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Trustee
in the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Trustee, if required), to be applied against the Co-Issuer Obligations,
whether matured or unmatured, in such order as the Trustee may determine in
accordance with the Indenture.

 

2.3                            Amendments, etc. with respect to the Co-Issuer
Obligations. Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of

 

3

--------------------------------------------------------------------------------


 

rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Co-Issuer Obligations made by
the Trustee or any other Secured Party may be rescinded by the Trustee or such
other Secured Party and any of the Co-Issuer Obligations continued, and the
Co-Issuer Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Trustee or any other Secured Party, and the Base Indenture and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Trustee or any other Secured Party for the payment of the Co-Issuer
Obligations may be sold, exchanged, waived, surrendered or released (it being
understood that this Section 2.3 is not intended to affect any rights or
obligations set forth in any other Related Document). Neither the Trustee nor
any other Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Co-Issuer Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto.

 

2.4                            Guarantee Absolute and Unconditional. Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Co-Issuer Obligations and notice of or proof of reliance
by the Trustee or any other Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; all
Co-Issuer Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2 and the grant of the security
interests pursuant to Section 3; and all dealings between the Co-Issuers and any
of the Guarantors, on the one hand, and the Trustee and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have
occurred or been consummated in reliance upon the guarantee contained in this
Section 2 and the grant of the security interests pursuant to Section 3. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon any of the Co-Issuers or any of the
Guarantors with respect to the Co-Issuer Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Indenture or any other Related Document, any
of the Co-Issuer Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Trustee or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of full payment or performance) which may at
any time be available to or be asserted by any Co-Issuer or any other Person
against the Trustee or any other Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Co-Issuers or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Co-Issuers for the Co-Issuer Obligations, or of such
Guarantor under the guarantee contained in this Section 2 and the grant of the
security interests pursuant to Section 3, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Trustee or any other Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any Co-Issuer, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Co-Issuer Obligations or any right of offset with respect

 

4

--------------------------------------------------------------------------------


 

thereto, and any failure by the Trustee or any other Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from any Co-Issuer, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Co-Issuer, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Trustee or any other Secured Party against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.5                            Reinstatement. The guarantee contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Co-Issuer Obligations
is rescinded or must otherwise be restored or returned by the Trustee or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any of the Co-Issuers or any Guarantor, or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, any of the Co-Issuers or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

2.6                            Payments. Each Guarantor hereby guarantees that
payments hereunder shall be paid to the Trustee without set-off or deduction or
counterclaim in immediately available funds in U.S. Dollars at the office of the
Trustee.

 

2.7                            Information. Each Guarantor assumes all
responsibility for being and keeping itself informed of the Co-Issuers’ and each
other Guarantor’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Co-Issuer Obligations and the nature,
scope and extent of the risks that such Guarantor assumes and incurs hereunder,
and agrees that neither the Trustee nor any other Secured Party shall have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

 

 

 

SECTION 3

 

SECURITY

 

3.1                            Grant of Security Interest.

 

 

 

(a)                               To secure the Obligations, each Guarantor
hereby grants to the Trustee, for the benefit of the Secured Parties, a security
interest in such Guarantor’s right, title and interest in, to and under all of
the following property to the extent now owned or at any time hereafter acquired
by such Guarantor or in which such Guarantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”):

 

 

 

(i)                                  with respect to each Franchise Holder and
Additional IP Holder, the Securitization IP and the right to bring an action at
law or in equity for any

 

5

--------------------------------------------------------------------------------


 

infringement, misappropriation, dilution or other violation thereof occurring
prior to, on or after the Closing Date, and to collect all damages, settlements
and proceeds relating thereto;

 

 

(ii)                              with respect to each Franchise Entity, (A) the
Franchisee Notes (including the Contributed Franchise Notes) and the Equipment
Leases (including the Contributed Equipment Leases); and (B)(i) the Contributed
Franchise Agreements and all Franchisee Payments thereon; (ii) the Contributed
Development Agreements and all Franchisee Payments thereon; (iii) the New
Franchise Agreements and all Franchisee Payments thereon; (iv) the New
Development Agreements and all Franchisee Payments thereon; (v) all rights to
enter into New Franchise Agreements and New Development Agreements; (vi) any and
all other property of every nature, now or hereafter transferred, mortgaged,
pledged, or assigned as security for payment or performance of any obligation of
the Franchisees or other Persons, as applicable, to such Franchise Entity under
the Franchise Agreements or the Development Agreements and all guarantees of
such obligations and the rights evidenced by or reflected in the Franchise
Agreements or the Development Agreements;

 

 

(iii)                          with respect to each Franchise Holder, (i) the
Contributed Product Sourcing Agreements and all Product Sourcing Payments
thereon; (ii) the New Product Sourcing Agreements and all Product Sourcing
Payments thereon; (iii) all rights to enter into New Product Sourcing
Agreements; and (iv) any and all other property of every nature, now or
hereafter transferred, mortgaged, pledged, or assigned as security for payment
or performance of any obligation of any Person to such Franchise Holder under
the Product Sourcing Agreements and all guarantees of such obligations and the
rights evidenced by or reflected in the Product Sourcing Agreements;

 

 

(iv)                          with respect to Applebee’s Franchise Holder and
IHOP Franchise Holder, the IP License Agreements, all related payments thereon
and all rights thereunder;

 

 

(v)                              the Accounts and all amounts on deposit in or
otherwise credited to the Accounts;

 

 

(vi)                          any Interest Reserve Letter of Credit;

 

 

(vii)                      with respect to each Holding Company Guarantor, its
Equity Interests in the applicable Co-Issuer;

 

 

(viii)                  the books and records (whether in physical, electronic
or other form) of each of the Guarantors, including those books and records
maintained by

 

6

--------------------------------------------------------------------------------


 

the Manager on behalf of the Franchise Entities relating to the Franchise
Assets, the Product Sourcing Assets and the Securitization IP;

 

 

 

(ix)                          the rights, powers, remedies and authorities of
the Guarantors under (i) each of the Related Documents (other than the Indenture
and the Notes) to which they are a party and (ii) with respect to each Franchise
Entity, each of the documents relating to the Franchise Assets and Product
Sourcing Agreements to which it is a party;

 

 

 

(x)                              any and all other property of the Guarantors
now or hereafter acquired, including, without limitation, all accounts, chattel
paper, commercial tort claims, deposit accounts, documents, equipment, fixtures,
general intangibles, health-care-insurance receivables, instruments, inventory,
securities, securities accounts and other investment property and
letter-of-credit rights (in each case, as defined in the New York UCC); and

 

 

 

(xi)                          all payments, proceeds, supporting obligations and
accrued and future rights to payment with respect to the foregoing;

 

 

 

provided, that (A) the Collateral shall exclude the Collateral Exclusions;
(B) the Guarantors shall not be required to pledge, and the Collateral shall not
include, more than 65% of the Equity Interests (and any rights associated with
such Equity Interests) of any foreign Subsidiary of any of the Guarantors that
is a corporation for United States federal income tax purposes and in no
circumstances will any such foreign Subsidiary be required to pledge any assets,
serve as a Guarantor or otherwise guarantee the Notes; and (C) the security
interest in (1) the Senior Notes Interest Reserve Account and the funds or
securities deposited therein or credited thereto shall only be for the benefit
of the Senior Noteholders and the Trustee, in its capacity as trustee for the
Senior Noteholders and (2) the Senior Subordinated Notes Interest Reserve
Account and the funds or securities deposited therein or credited thereto shall
only be for the benefit of the Senior Subordinated Noteholders and the Trustee,
in its capacity as trustee for the Senior Subordinated Noteholders.   The
Trustee, on behalf of the Secured Parties, acknowledges that it shall have no
security interest in any Collateral Exclusions.

 

 

 

(b)                              The foregoing grant is made in trust to secure
the Obligations and to secure compliance with the provisions of this Agreement,
all as provided in this Agreement. The Trustee, on behalf of the Secured
Parties, acknowledges such grant and agrees to perform its duties required in
this Agreement. The Collateral shall secure the Obligations equally and ratably
without prejudice, priority or distinction (except, with respect to any
Series of Notes, as otherwise stated in the applicable Series Supplement or in
the applicable provisions of the Base Indenture).

 

7

--------------------------------------------------------------------------------


 

(c)                               In addition, pursuant to and within the time
periods specified in Section 8.37 of the Base Indenture, the Franchise Entities
shall execute and deliver to the Trustee, for the benefit of the Secured
Parties, a Mortgage with respect to each Contributed Owned Real Property and
each New Owned Real Property owned by such Franchise Entity, which shall be
delivered to the Trustee or its agent to be held in escrow; provided that upon
the occurrence of a Mortgage Recordation Event, unless such Mortgage Recordation
Event is waived by the Control Party (at the direction of the Controlling
Class Representative), the Trustee or its agent, at the direction of the Control
Party, will deliver the Mortgages within twenty (20) Business Days to the
applicable recording office for recordation in accordance with Section 8.37 of
the Base Indenture.  Notwithstanding the foregoing, no Lien will be granted to
the Trustee for the benefit of the Secured Parties on the Contributed Owned Real
Property or any New Owned Real Property until such time as the Mortgages are
delivered and recorded in accordance with the Indenture.

 

 

 

(d)                             The parties hereto agree and acknowledge that
each certificated Equity Interest and each Mortgage constituting Collateral may
be held by a custodian on behalf of the Trustee.

 

3.2                            Certain Rights and Obligations of the Guarantors
Unaffected.

 

 

 

(a)                               Notwithstanding the grant of the security
interest in the Collateral hereunder to the Trustee, on behalf of the Secured
Parties, the Guarantors acknowledge that the Manager, on behalf of the
Securitization Entities, including, without limitation, any Franchise Entities,
shall, subject to the terms and conditions of the Management Agreement,
nevertheless have the right, subject to the Trustee’s right to revoke such
right, in whole or in part, in the event of the occurrence of an Event of
Default, (i) to give, in accordance with the Managing Standard, all consents,
requests, notices, directions, approvals, extensions or waivers, if any, which
are required or permitted to be given by any Guarantor under the Collateral
Documents, and to enforce all rights, remedies, powers, privileges and claims of
each Guarantor under the Collateral Documents, (ii) to give, in accordance with
the Managing Standard, all consents, requests, notices, directions and
approvals, if any, which are required or permitted to be given by any Guarantor
under any IP License Agreement to which such Guarantor is a party and (iii) to
take any other actions required or permitted to be taken by a Guarantor under
the terms of the Management Agreement.

 

 

 

(b)                              The grant of the security interest by the
Guarantors in the Collateral to the Trustee on behalf of the Secured Parties
hereunder shall not (i) relieve any Guarantor from the performance of any term,
covenant, condition or agreement on such Guarantor’s part to be performed or
observed under or in connection with any of the Collateral Documents or
(ii) impose any obligation on the Trustee or any of the Secured Parties to
perform or observe any such term, covenant, condition or agreement on such
Guarantor’s part to be so performed or observed or impose any liability on the
Trustee or any of the Secured Parties for any act or omission on the part of
such Guarantor or from any breach of any representation or warranty on the part
of such Guarantor.

 

8

--------------------------------------------------------------------------------


 

(c)                               Each Guarantor hereby jointly and severally
agrees to indemnify and hold harmless the Trustee and each Secured Party
(including its directors, officers, employees and agents) from and against any
and all losses, liabilities (including liabilities for penalties), claims,
demands, actions, suits, judgments, reasonable and documented out-of-pocket
costs and expenses arising out of or resulting from the security interest
granted hereby, whether arising by virtue of any act or omission on the part of
such Guarantor or otherwise, including, without limitation, the reasonable
out-of-pocket costs, expenses and disbursements (including reasonable attorneys’
fees and expenses) incurred by the Trustee or any Secured Party in enforcing
this Agreement or any other Related Document or preserving any of its rights to,
or realizing upon, any of the Collateral; provided, however, that the foregoing
indemnification shall not extend to any action by the Trustee or any Secured
Party which constitutes gross negligence, bad faith or willful misconduct by the
Trustee or any Secured Party or any other indemnified person hereunder. The
indemnification provided for in this Section 3.2 shall survive the removal of,
or a resignation by, any Person as Trustee as well as the termination of this
Agreement.

 

3.3                            Performance of Collateral Documents. Upon the
occurrence of a default or breach (after giving effect to any applicable grace
or cure periods) by any Person party to (a) a Collateral Transaction Document or
(b) a Collateral Franchise Business Document (only if a Manager Termination
Event or an Event of Default has occurred and is continuing), promptly following
a request from the Trustee to do so and at the Guarantors’ expense, the
Guarantors agree jointly and severally to take all such lawful action as
permitted under this Agreement as the Trustee (acting at the direction of the
Control Party (at the direction of the Controlling Class Representative)) may
reasonably request to compel or secure the performance and observance by such
Person of its obligations to any Guarantor, and to exercise any and all rights,
remedies, powers and privileges lawfully available to any Guarantor to the
extent and in the manner directed by the Trustee (acting at the direction of the
Control Party (at the direction of the Controlling Class Representative)),
including, without limitation, the transmission of notices of default and the
institution of legal or administrative actions or proceedings to compel or
secure performance by such Person of its obligations thereunder. If (i) any
Guarantor shall have failed, within fifteen (15) days of receiving the direction
of the Trustee, to take action to accomplish such directions of the Trustee,
(ii) any Guarantor refuses to take any such action, as reasonably determined by
the Trustee in good faith, or (iii) the Control Party (at the direction of the
Controlling Class Representative) reasonably determines that such action must be
taken immediately, in any such case the Control Party (at the direction of the
Controlling Class Representative) may, but shall not be obligated to, take, and
the Trustee shall take (if so directed by the Control Party (at the direction of
the Controlling Class Representative)), at the expense of the Guarantors, such
previously directed action and any related action permitted under this Agreement
which the Control Party thereafter determines is appropriate (without the need
under this provision or any other provision under this Agreement to direct the
Guarantor to take such action), on behalf of the Guarantor and the Secured
Parties.

 

3.4                            Stamp, Other Similar Taxes and Filing Fees. The
Guarantors shall jointly and severally indemnify and hold harmless the Trustee
and each Secured Party from any present or future claim for liability for any
stamp, documentary or other similar tax and any penalties or interest and
expenses with respect thereto, that may be assessed, levied or collected by any
jurisdiction in connection with this Agreement, any other Related Document or
any Collateral. The Guarantors shall pay, and jointly and severally indemnify
and hold harmless each Secured

 

9

--------------------------------------------------------------------------------


 

Party against, any and all amounts in respect of all search, filing, recording
and registration fees, taxes, excise taxes and other similar imposts that may be
payable or determined to be payable in respect of the execution, delivery,
performance and/or enforcement of this Agreement or any other Related Document.

 

3.5                            Authorization to File Financing Statements.

 

 

 

(a)                               Each Guarantor hereby irrevocably authorizes
the Servicer on behalf of the Secured Parties at any time and from time to time
to file or record without the signature of such Guarantor to the extent
permitted by applicable law in any filing office (including, without limitation,
the PTO) in any applicable jurisdiction financing statements and other filing or
recording documents or instruments (or, with respect to the Mortgages on the
Contributed Owned Real Property, upon the occurrence of a Mortgage Recordation
Event, unless such Mortgage Recordation Event is waived by the Control Party (at
the direction of the Controlling Class Representative)) with respect to the
Collateral, including, without limitation, any and all Securitization IP (to the
extent set forth in Section 8.25(c) of the Base Indenture), to perfect (or, in
the case of the Mortgages, grant) the security interests of the Trustee for the
benefit of the Secured Parties under this Agreement. Each Guarantor authorizes
the filing of any such financing statement, other filing, recording document or
instrument naming the Trustee as secured party and indicating that the
Collateral includes (a) “all assets” or words of similar effect or import
regardless of whether any particular assets comprised in the Collateral fall
within the scope of Article 9 of the UCC, including, without limitation, any and
all Securitization IP or (b) as being of an equal or lesser scope or with
greater detail. Each Guarantor agrees to furnish any information necessary to
accomplish the foregoing promptly upon the Trustee’s request. Each Guarantor
also hereby ratifies and authorizes the filing by or on behalf of the Trustee or
any Secured Party of any financing statement with respect to the Collateral made
prior to the date hereof.

 

 

 

(b)                              Each Guarantor acknowledges that the Collateral
under this Agreement includes certain rights of the Guarantors as secured
parties under the Related Documents. Each Guarantor hereby irrevocably appoints
the Trustee as its representative with respect to all financing statements filed
to perfect such security interests and authorizes the Servicer on behalf of the
Secured Parties to make such filings as they deem necessary to reflect the
Trustee as secured party of record with respect to such financing statements.

 

 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Each Guarantor hereby represents and warrants, for the benefit of the Trustee
and the Secured Parties, as follows as of each Series Closing Date:

 

4.1                            Existence and Power. Each Guarantor (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (b) is duly

 

10

--------------------------------------------------------------------------------


 

qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where the character of its property, the nature of its
business or the performance of its obligations under the Related Documents make
such qualification necessary and (c) has all limited liability company,
corporate or other powers and all governmental licenses, authorizations,
consents and approvals required to (i) carry on its business as now conducted
and (ii) for consummation of the transactions contemplated by this Agreement and
the other Related Documents except, in the case of clauses (b) and (c)(i), to
the extent the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

 

4.2                            Company and Governmental Authorization. The
execution, delivery and performance by each Guarantor of this Agreement and the
other Related Documents to which it is a party (a) is within such Guarantor’s
limited liability company, corporate or other powers and has been duly
authorized by all necessary limited liability company, corporate or other
action, (b) requires no action by or in respect of, or filing with, any
Governmental Authority which has not been obtained (other than any actions or
filings that may be undertaken after the Closing Date pursuant to the terms of
the Base Indenture or any other Related Document) and (c) does not contravene,
or constitute a default under, any Requirements of Law with respect to such
Guarantor or any Contractual Obligation with respect to such Guarantor or result
in the creation or imposition of any Lien on any property of any Guarantor,
except for Liens created by this Agreement or the other Related Documents,
except in the case of clause (b) and (c) above, solely with respect to the
Contribution Agreements, the violation of which would not reasonably be expected
to result in a Material Adverse Effect.  This Agreement and each of the other
Related Documents to which each Guarantor is a party has been executed and
delivered by a duly Authorized Officer of such Guarantor.

 

4.3                            No Consent. Except as set forth on Schedule 7.3
to the Base Indenture, no consent, action by or in respect of, approval or other
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person is required for the valid execution and delivery by
each Guarantor of this Agreement or any Related Document to which it is a party
or for the performance of any of the Guarantors’ obligations hereunder or
thereunder other than such consents, approvals, authorizations, registrations,
declarations or filings (a) as shall have been obtained or made by such
Guarantor prior to the Closing Date or as are permitted to be obtained
subsequent to the Closing Date in accordance with Section 4.6 hereof or
Section 8.25 or Section 8.37 of the Base Indenture or (b) relating to the
performance of any Collateral Franchise Business Document the failure of which
to obtain would not reasonably be expected to result in a Material Adverse
Effect.

 

4.4                            Binding Effect. This Agreement, and each other
Related Document to which a Guarantor is a party, is a legal, valid and binding
obligation of each such Guarantor enforceable against such Guarantor in
accordance with its terms (except as may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing).

 

4.5                            Ownership of Equity Interests; Subsidiaries. All
of the issued and outstanding Equity Interests of each Guarantor are owned as
set forth in Schedule 4.5 to this Agreement, all of which interests have been
duly authorized and validly issued, are fully paid

 

11

--------------------------------------------------------------------------------


 

and non-assessable and are owned of record by such Guarantor, free and clear of
all Liens other than Permitted Liens. No Guarantor has any subsidiaries or owns
any Equity Interests in any other Person, other than as set forth in such
Schedule 4.5 and other than any Additional Securitization Entity.

 

4.6                            Security Interests.

 

 

 

(a)                               Each Guarantor owns and has good title to its
Collateral, free and clear of all Liens other than Permitted Liens. Other than
the Accounts and the Real Estate Assets, the Collateral consists of securities,
loans, investments, accounts, commercial tort claims, inventory, equipment,
fixtures, health care insurance receivables, chattel paper, money, deposit
accounts, instruments, financial assets, documents, investment property, general
intangibles, letter of credit rights, and other supporting obligations (in each
case, as defined in the UCC).  Except in the case of the Contributed Owned Real
Property and the New Owned Real Property, this Agreement creates a valid and
continuing Lien on the Collateral in favor of the Trustee on behalf of and for
the benefit of the Secured Parties, which Lien on the Collateral has been
perfected (except as described on Schedule 7.13(a) or Section 8.25(c) to the
Base Indenture or as is permitted under this Section 4.6(a)) and is prior to all
other Liens (other than Permitted Liens), and is enforceable as such as against
creditors of and purchasers from each Guarantor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing. The Guarantors have received all
consents and approvals required by the terms of the Collateral to the pledge of
the Collateral to the Trustee hereunder.  The Guarantors have caused, or shall
have caused, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the first-priority security interest in the Collateral (other than the
Contributed Owned Real Property and the New Owned Real Property) granted to the
Trustee hereunder within ten days of the date of this Agreement or, in the case
of Intellectual Property, the Contributed Owned Real Property or the New Owned
Real Property, shall take all action necessary to perfect (or, in the case of
the Contributed Owned Real Property and New Owned Real Property, grant) such
first-priority security interest consistent with the obligations and time
periods set forth in Section 8.25(c) or Section 8.37 of the Base Indenture, as
applicable.

 

 

 

(b)                              Other than the security interest granted to the
Trustee hereunder, pursuant to the other Related Documents or any other
Permitted Lien, none of the Guarantors has pledged, assigned, sold or granted a
security interest in the Collateral. All action necessary (including the filing
of UCC-1 financing statements and filings with the PTO and the United States
Copyright Office) to protect and evidence the Trustee’s security interest in the
Collateral in the United States has been, or shall be, duly and effectively
taken consistent with the obligations of Section 4.6(a) above and
Section 8.25(c), Section 8.25(e) and Section 8.37 of the Base Indenture, except
as described on Schedule 7.13(a) to the Base Indenture. No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement authorized by any Guarantor and listing such Guarantor as debtor
covering all or any part of the

 

12

--------------------------------------------------------------------------------


 

Collateral is on file or of record in any jurisdiction, except in respect of
Permitted Liens or such as may have been filed, recorded or made by such
Guarantor in favor of the Trustee on behalf of the Secured Parties in connection
with this Agreement or as were or are being released on the Closing Date, and no
Guarantor has authorized any such filing.

 

 

 

(c)                               All authorizations in this Agreement for the
Trustee to endorse checks, instruments and securities and to execute financing
statements, continuation statements, security agreements and other instruments
with respect to the Collateral and to take such other actions with respect to
the Collateral authorized by this Agreement are powers coupled with an interest
and are irrevocable.

 

4.7                            [Reserved].

 

4.8                            Other Representations. All representations and
warranties of or about each Guarantor made in the Base Indenture and in each
other Related Document are true and correct (i) if qualified as to materiality,
in all respects, and (ii) if not qualified as to materiality, in all material
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct in all respects or in all
material respects, as applicable, as of such earlier date) and are repeated
herein as though fully set forth herein.

 

 

 

SECTION 5

 

COVENANTS

 

5.1                            Maintenance of Office or Agency.

 

 

 

(a)                               The Guarantors shall maintain an office or
agency (which, with respect to the surrender for registration of, or transfer or
exchange or the payment of principal and premium, may be an office of the
Trustee, the Registrar or co-registrar) where notices and demands to or upon the
Guarantors in respect of this Agreement may be served. The Guarantors shall give
prompt written notice to the Trustee and the Control Party of the location, and
any change in the location, of such office or agency. If at any time the
Guarantors shall fail to maintain any such required office or agency or shall
fail to furnish the Trustee and the Control Party with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office.

 

 

 

(b)                              The Guarantors hereby designate the applicable
Corporate Trust Office as one such office or agency of the Guarantors.

 

5.2                            Covenants in Base Indenture and Other Related
Documents. Each Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor

 

13

--------------------------------------------------------------------------------


 

or any of its Subsidiaries.  All covenants of each Guarantor made in the Base
Indenture and in each other Related Document are repeated herein as though fully
set forth herein.

 

5.3                            Further Assurances.

 

 

 

(a)                     Each Guarantor shall do such further acts and things,
and execute and deliver to the Trustee and the Control Party such additional
assignments, agreements, powers and instruments, as are necessary or desirable
to obtain or maintain the security interest of the Trustee in the Collateral on
behalf of the Secured Parties as a perfected (or, in the case of the Contributed
Owned Real Property or New Owned Real Property, valid) security interest subject
to no prior Liens (other than Permitted Liens), to carry into effect the
purposes of this Agreement or the other Related Documents or to better assure
and confirm unto the Trustee, the Control Party or the other Secured Parties
their rights, powers and remedies hereunder including, without limitation, the
filing of any financing or continuation statements or amendments under the UCC
in effect in any jurisdiction with respect to the liens and security interests
granted hereby, except as set forth on Schedule 8.11 to the Base Indenture or in
Section 8.25(c), Section 8.25(e) or Section 8.37 of the Base Indenture. The
Guarantors intend the security interests granted pursuant to this Agreement in
favor of the Secured Parties to be prior to all other Liens (other than
Permitted Liens) in respect of the Collateral, and each Guarantor shall take all
actions necessary to obtain and maintain, in favor of the Trustee for the
benefit of the Secured Parties, a first lien on and a first priority, perfected
(or, in the case of the Contributed Owned Real Property or New Owned Real
Property, valid) security interest in the Collateral (except with respect to
Permitted Liens and except as set forth on Schedule 8.11 or in Section 8.25 or
Section 8.37 to the Base Indenture), other than any Collateral covered by the
Mortgages. If any Guarantor fails to perform any of its agreements or
obligations under this Section 5.3(a), the Control Party itself may perform such
agreement or obligation, and the expenses of the Control Party incurred in
connection therewith shall be payable by the Guarantors upon the Control Party’s
demand therefor. The Control Party is hereby authorized to execute and file
without the signature of any Guarantor to the extent permitted by applicable law
any financing statements, continuation statements, amendments or other
instruments necessary or appropriate to perfect or maintain the perfection of
the Trustee’s security interest in the Collateral.

 

 

 

(b)                    If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note, chattel
paper or other instrument, such note, chattel paper or instrument shall be
deemed to be held in trust and immediately pledged and within two (2) Business
Days physically delivered to the Trustee hereunder, and shall, subject to the
rights of any Person in whose favor a prior Lien has been perfected, be duly
endorsed in a manner satisfactory to the Trustee and delivered to the Trustee
promptly; provided, that no Guarantor shall be required to deliver any
Franchisee Note or Equipment Lease.

 

 

 

(c)                     Notwithstanding the provisions set forth in clauses
(a) and (b) above, the Guarantors shall not be required to perfect any security
interest in any fixtures (other than

 

14

--------------------------------------------------------------------------------


 

through a central filing of a UCC financing statement), or, except as provided
in Section 8.37 to the Base Indenture, any real property.

 

 

 

(d)                   The Guarantors, upon obtaining an interest in any
commercial tort claim or claims (as such term is defined in the New York UCC),
shall comply with Section 8.11(d) of the Base Indenture.

 

 

 

(e)                     Each Guarantor shall warrant and defend the Trustee’s
right, title and interest in and to the Collateral and the income, distributions
and Proceeds thereof, for the benefit of the Trustee on behalf of the Secured
Parties, against the claims and demands of all Persons whomsoever.

 

5.4                            Legal Name, Location Under Section 9-301 or
9-307. No Guarantor shall change its location (within the meaning of
Section 9-301 or 9-307 of the applicable UCC) or its legal name without at least
thirty (30) days’ prior written notice to the Trustee, the Control Party, the
Back-Up Manager and the Rating Agencies with respect to each Series of Notes
Outstanding. In the event that any Guarantor desires to so change its location
or change its legal name, such Guarantor shall make any required filings and
prior to actually changing its location or its legal name such Guarantor shall
deliver to the Trustee and the Control Party (i) an Officer’s Certificate and an
Opinion of Counsel confirming that all required filings have been made, subject
to Section 5.3(c), to continue the perfected interest of the Trustee on behalf
of the Secured Parties in the Collateral under Article 9 of the applicable UCC
or other applicable law in respect of the new location or new legal name of such
Guarantor and (ii) copies of all such required filings with the filing
information duly noted thereon by the office in which such filings were made.

 

5.5                            Equity Interests. No Guarantor shall sell,
transfer, assign, pledge, hypothecate or otherwise dispose, in whole or in part,
of any Equity Interest in any Subsidiary, except as provided in the Related
Documents.

 

5.6                            Management Accounts. To the extent that it owns
any Management Account (including any lock-box related thereto), each Guarantor
shall comply with Section 5.1 of the Base Indenture with respect to each such
Management Account (including any lock-box related thereto).

 

 

 

SECTION 6

 

 

REMEDIAL PROVISIONS

 

6.1                            Rights of the Control Party and Trustee upon
Event of Default.

 

 

 

(a)                               Proceedings To Collect Money. In case any
Guarantor shall fail to forthwith pay such amounts due on this Guaranty upon
such demand, the Trustee at the direction of the Control Party (at the direction
of the Controlling Class Representative), in its own name and as trustee of an
express trust, may institute a Proceeding for the collection of the sums so due

 

15

--------------------------------------------------------------------------------


 

and unpaid, and may prosecute such Proceeding to judgment or final decree, and
may enforce the same against any Guarantor and collect in the manner provided by
law out of the property of any Guarantor, wherever situated, the moneys adjudged
or decreed to be payable.

 

 

 

(b)                              Other Proceedings. If and whenever an Event of
Default shall have occurred and be continuing, the Trustee, at the direction of
the Control Party (at the direction of the Controlling Class Representative),
shall:

 

 

 

(i)                                  proceed to protect and enforce its rights
and the rights of the other Secured Parties, by such appropriate Proceedings as
the Control Party (at the direction of the Controlling Class Representative)
shall deem most effective to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Agreement or any
other Related Document or in aid of the exercise of any power granted therein,
or to enforce any other proper remedy or legal or equitable right vested in the
Trustee by this Agreement or any other Related Document or by law, including any
remedies of a secured party under applicable law;

 

 

 

(ii)                              (A) direct the Guarantors to exercise (and
each Guarantor agrees to exercise) all rights, remedies, powers, privileges and
claims of any Guarantor against any party to any Collateral Document arising as
a result of the occurrence of such Event of Default or otherwise, including the
right or power to take any action to compel performance or observance by any
such party of its obligations to any Guarantor, and suspend the right of any
Guarantor to take such action independent of such a direction, and (B) if
(x) the Guarantors shall have failed, within ten (10) Business Days of receiving
the direction of the Trustee (given at the direction of the Control Party (at
the direction of the Controlling Class Representative)), to take commercially
reasonable action to accomplish such directions of the Trustee, (y) any
Guarantor refuses to take such action or (z) the Control Party (at the direction
of the Controlling Class Representative) reasonably determines that such action
must be taken immediately, take such previously directed action (and any related
action as permitted under this Agreement thereafter determined by the Trustee or
the Control Party to be appropriate without the need under this provision or any
other provision under this Agreement to direct the Guarantors to take such
action);

 

 

 

(iii)                          institute Proceedings from time to time for the
complete or partial foreclosure of this Agreement or, to the extent applicable,
any other Related Document, with respect to the Collateral; provided that the
Trustee shall not be required to take title to any real property in connection
with any foreclosure or other exercise of remedies hereunder and title to such
property shall instead be acquired in an entity designated and (unless owned by
a third party) controlled by the Control Party; and/or

 

 

 

(iv)                          sell all or a portion of the Collateral at one or
more public or private sales called and conducted in any manner permitted by
law; provided, however,

 

16

--------------------------------------------------------------------------------


 

that the Trustee shall not proceed with any such sale without the prior written
consent of the Control Party (at the direction of the Controlling
Class Representative) and the Trustee shall provide notice to the Guarantors and
each Holder of Senior Subordinated Notes and Subordinated Notes of a proposed
sale of Collateral.

 

 

 

(c)                               Sale of Collateral. In connection with any
sale of the Collateral hereunder (which may proceed separately and independently
from the exercise of remedies under the Indenture) or under any judgment, order
or decree in any judicial proceeding for the foreclosure or involving the
enforcement of this Agreement or any other Related Document:

 

 

 

(i)                                  the Trustee, any Noteholder, any
Enhancement Provider, any Hedge Counterparty and/or any other Secured Party may
bid for and purchase the property being sold, and upon compliance with the terms
of the sale may hold, retain, possess and dispose of such property in its own
absolute right without further accountability;

 

 

 

(ii)                              the Trustee (at the direction of the Control
Party (at the direction of the Controlling Class Representative)) may make and
deliver to the purchaser or purchasers a good and sufficient deed, bill of sale
and instrument of assignment and transfer of the property sold;

 

 

 

(iii)                          all right, title, interest, claim and demand
whatsoever, either at law or in equity or otherwise, of any Guarantor of, in and
to the property so sold shall be divested; and such sale shall be a perpetual
bar both at law and in equity against any Guarantor, its successors and assigns,
and against any and all Persons claiming or who may claim the property sold or
any part thereof from, through or under such Guarantor or its successors or
assigns; and

 

 

 

(iv)                          the receipt of the Trustee or of the officer
thereof making such sale shall be a sufficient discharge to the purchaser or
purchasers at such sale for his or their purchase money, and such purchaser or
purchasers, and his or their assigns or personal representatives, shall not,
after paying such purchase money and receiving such receipt of the Trustee or of
such officer therefor, be obliged to see to the application of such purchase
money or be in any way answerable for any loss, misapplication or
non-application thereof.

 

 

 

(d)                             Application of Proceeds. Any amounts obtained by
the Trustee on account of or as a result of the exercise by the Trustee of any
right hereunder shall be held by the Trustee as additional collateral for the
repayment of Obligations, shall be deposited into the Collection Account and
shall be applied as provided in Article V of the Base Indenture; provided,
however, that unless otherwise provided in this Section 6 or Article IX to the
Base Indenture, with respect to any distribution to any Class of Notes,
notwithstanding the provisions of

 

17

--------------------------------------------------------------------------------


 

Article V of the Base Indenture, such amounts shall be distributed sequentially
in order of alphabetical designation and pro rata among each Class of Notes of
the same alphabetical designation based upon Outstanding Principal Amount of the
Notes of each such Class.

 

 

 

(e)                               Additional Remedies. In addition to any rights
and remedies now or hereafter granted hereunder or under applicable law with
respect to the Collateral, the Trustee shall have all of the rights and remedies
of a secured party under the UCC and similar laws as enacted in any applicable
jurisdiction.

 

 

 

(f)                                Proceedings. The Trustee may maintain a
Proceeding even if it does not possess any of the Notes or does not produce any
of them in the Proceeding, and any such Proceeding instituted by the Trustee
shall be in its own name as trustee. All remedies are cumulative to the extent
permitted by law.

 

 

 

(g)                              Power of Attorney. To the fullest extent
permitted by applicable law, each Guarantor hereby grants to the Trustee an
absolute and irrevocable power of attorney to sign, upon the occurrence and
during the continuance of an Event of Default, any document which may be
required by the PTO, United States Copyright Office, any similar office or
agency in each foreign country in which any Securitization IP is located, or any
other Governmental Authority in order to effect an absolute assignment of all
right, title and interest in or to any Securitization IP, and record the same.

 

6.2                            Waiver of Appraisal, Valuation, Stay and Right to
Marshaling. To the extent it may lawfully do so, each Guarantor for itself and
for any Person who may claim through or under it hereby:

 

 

 

(a)                               agrees that neither it nor any such Person
shall step up, plead, claim or in any manner whatsoever take advantage of any
appraisal, valuation, stay, extension or redemption laws, now or hereafter in
force in any jurisdiction, which may delay, prevent or otherwise hinder (i) the
performance, enforcement or foreclosure of this Agreement, (ii) the sale of any
of the Collateral or (iii) the putting of the purchaser or purchasers thereof
into possession of such property immediately after the sale thereof;

 

 

 

(b)                              waives all benefit or advantage of any such
laws;

 

 

 

(c)                               waives and releases all rights to have the
Collateral marshaled upon any foreclosure, sale or other enforcement of this
Agreement; and

 

 

 

(d)                             consents and agrees that, subject to the terms
of this Agreement, all the Collateral may at any such sale be sold by the
Trustee as an entirety or in such portions as the

 

18

--------------------------------------------------------------------------------


 

Trustee may (upon direction by the Control Party (at the direction of the
Controlling Class Representative)) determine.

 

6.3                            Limited Recourse. Notwithstanding any other
provision of this Agreement or any other Related Document or otherwise, the
liability of the Guarantors to the Secured Parties under or in relation to this
Agreement or any other Related Document or otherwise, is limited in recourse to
the Collateral. The Collateral having been applied in accordance with the terms
hereof, none of the Secured Parties shall be entitled to take any further steps
against any Guarantor to recover any sums due but still unpaid hereunder or
under any of the other agreements or documents described in this Section 6.3,
all claims in respect of which shall be extinguished.

 

6.4                            Optional Preservation of the Collateral. If the
maturity of the Outstanding Notes of each Series has been accelerated pursuant
to Section 9.2 of the Base Indenture following an Event of Default and such
declaration and its consequences have not been rescinded and annulled, the
Trustee, at the direction of the Control Party (at the direction of the
Controlling Class Representative), shall elect to maintain possession of such
portion, if any, of the Collateral as the Control Party (at the direction of the
Controlling Class Representative) shall in its discretion determine.

 

6.5                            Control by the Control Party. Notwithstanding any
other provision hereof, the Control Party (at the direction of the Controlling
Class Representative) may cause the institution of and direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercise any trust or power conferred on the Trustee; provided that:

 

 

 

(a)                               such direction of time, method and place shall
not be in conflict with any rule of law, with the Servicing Standard or with
this Agreement;

 

 

 

(b)                              the Control Party (at the direction of the
Controlling Class Representative) may take any other action deemed proper by the
Control Party (at the direction of the Controlling Class Representative) that is
not inconsistent with such direction (as the same may be modified by the Control
Party (at the direction of the Controlling Class Representative)); and

 

 

 

(c)                               such direction shall be in writing;

 

 

 

provided further that, subject to Section 10.1 of the Base Indenture, the
Trustee need not take any action that it determines might involve it in
liability unless it has received an indemnity for such liability as provided in
the Base Indenture. The Trustee shall take no action referred to in this
Section 6.5 unless instructed to do so by the Control Party (at the direction of
the Controlling Class Representative).

 

6.6                            The Trustee May File Proofs of Claim. The Trustee
is authorized to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to

 

19

--------------------------------------------------------------------------------


 

have the claims of the Trustee (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel) and any other Secured Party (as applicable) allowed in any judicial
proceedings relative to any Guarantor, its creditors or its property, and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claim and any custodian in any such
judicial proceeding is hereby authorized by each Secured Party to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to any other Secured Party, to pay the Trustee
any amount due to it for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 10.5 of the Base Indenture. To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 10.5 of the Base Indenture out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money and
other properties which any other Secured Party may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any other
Secured Party any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any other Secured Party, or to
authorize the Trustee to vote in respect of the claim of any Secured Parties in
any such proceeding.

 

6.7                            Undertaking for Costs. In any suit for the
enforcement of any right or remedy under this Agreement or in any suit against
the Trustee for any action taken or omitted by it as a Trustee, a court in its
discretion may require the filing by any party litigant in the suit of any
undertaking to pay the costs of the suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.7 does not apply
to a suit by the Trustee, a suit by the Control Party or a suit by Noteholders
of more than 10% of the Aggregate Outstanding Principal Amount of all Series of
Notes.

 

6.8                            Restoration of Rights and Remedies. If the
Trustee or any other Secured Party has instituted any Proceeding to enforce any
right or remedy under this Agreement or any other Related Document and such
Proceeding has been discontinued or abandoned for any reason or has been
determined adversely to the Trustee or to such other Secured Party, then and in
every such case the Trustee and any such other Secured Party shall, subject to
any determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee and the other Secured Parties shall continue as though no such
Proceeding had been instituted.

 

6.9                            Rights and Remedies Cumulative. No right or
remedy herein conferred upon or reserved to the Trustee or to any other Secured
Party is intended to be exclusive of any other right or remedy, and every right
or remedy shall, to the extent permitted by law, be cumulative and in addition
to every other right and remedy given under this Agreement or any other Related
Document or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy under this Agreement or any other
Related

 

20

--------------------------------------------------------------------------------


 

Document, or otherwise, shall not prevent the concurrent assertion or employment
of any other appropriate right or remedy.

 

6.10                    Delay or Omission Not Waiver. No delay or omission of
the Trustee, the Control Party, the Controlling Class Representative or of any
other Secured Party to exercise any right or remedy accruing upon any Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
shall impair any such right or remedy or constitute a waiver of any such
Potential Rapid Amortization Event, Rapid Amortization Event, Default or Event
of Default or an acquiescence therein. Every right and remedy given by this
Section 6 or by law to the Trustee, the Control Party, the Controlling
Class Representative or to any other Secured Party may be exercised from time to
time to the extent not inconsistent with the Indenture or this Agreement, and as
often as may be deemed expedient, by the Trustee, the Control Party, the
Controlling Class Representative or by any other Secured Party, as the case may
be.

 

6.11                    Waiver of Stay or Extension Laws. Each Guarantor
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law wherever enacted, now or at
any time hereafter in force, that may affect the covenants or the performance of
this Agreement or any other Related Document; and each Guarantor (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantages of
any such law, and covenants that it shall not hinder, delay or impede the
execution of any power herein granted to the Trustee, the Control Party or the
Controlling Class Representative, but shall suffer and permit the execution of
every such power as though no such law had been enacted.

 

 

 

SECTION 7

 

THE TRUSTEE’S AUTHORITY

 

 

 

Each Guarantor acknowledges that the rights and responsibilities of the Trustee
under this Agreement with respect to any action taken by the Trustee or the
exercise or non-exercise by the Trustee of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Trustee and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the Trustee
and the Guarantors, the Trustee shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, it being understood that the Trustee (at the direction of the
Control Party (at the direction of the Controlling Class Representative)) and
the Control Party (at the direction of the Controlling Class Representative)
directly shall be the only parties entitled to exercise remedies under this
Agreement; and no Guarantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

 

21

--------------------------------------------------------------------------------


 

SECTION 8

 

MISCELLANEOUS

 

8.1                            Amendments. None of the terms or provisions of
this Agreement may be amended, supplemented, waived or otherwise modified except
in accordance with Article XIII of the Base Indenture.

 

8.2                            Notices.

 

 

 

(a)                               Any notice or communication by the Guarantors
or the Trustee to any other party hereto shall be in writing and delivered in
person or mailed by first-class mail (registered or certified, return receipt
requested), facsimile or overnight air courier guaranteeing next day delivery,
to such other party’s address:

 

 

If to the Applebee’s Holding Company Guarantor:

 

Applebee’s SPV Guarantor LLC
450 North Brand Blvd., 7th Floor

Glendale, CA  91203.4415
Attention:      General Counsel
Facsimile:        818-637-5362

 

If to the IHOP Holding Company Guarantor:

 

IHOP SPV Guarantor LLC
450 North Brand Blvd., 7th Floor

Glendale, CA  91203.4415
Attention:      General Counsel
Facsimile:        818-637-5362

 

If to an Applebee’s Franchise Entity:

 

[INSERT NAME OF APPLEBEE’S FRANCHISE ENTITY]
450 North Brand Blvd., 7th Floor

Glendale, CA  91203.4415
Attention:      General Counsel
Facsimile:        818-637-5362

 

If to an IHOP Franchise Entity:

 

[INSERT NAME OF IHOP FRANCHISE ENTITY]
450 North Brand Blvd., 7th Floor

 

22

--------------------------------------------------------------------------------


 

Glendale, CA  91203.4415
Attention:      General Counsel
Facsimile:        818-637-5362

 

If to the Trustee:

 

Citibank, N.A.
388 Greenwich Street
14th Floor
New York, NY 10013
Attention:      Agency & Trust-Applebee’s Funding LLC & IHOP Funding LLC
Facsimile:        212-816-5527

 

(b)                              The Guarantors or the Trustee by notice to each
other party may designate additional or different addresses for subsequent
notices or communications; provided, however, the Guarantors may not at any time
designate more than a total of three (3) addresses to which notices must be sent
in order to be effective.

 

 

 

(c)                               Any notice (i) given in person shall be deemed
delivered on the date of delivery of such notice, (ii) given by first class mail
shall be deemed given five days after the date that such notice is mailed,
(iii) delivered by facsimile shall be deemed given on the date of delivery of
such notice and (iv) delivered by overnight air courier shall be deemed
delivered one (1) Business Day after the date that such notice is delivered to
such overnight courier.

 

 

(d)                             Notwithstanding any provisions of this Agreement
to the contrary, the Trustee shall have no liability based upon or arising from
the failure to receive any notice required by or relating to this Agreement or
any other Related Document.

 

8.3                            Governing Law. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

8.4                            Successors. All agreements of each of the
Guarantors in this Agreement and each other Related Document to which it is a
party shall bind its successors and assigns; provided, however, no Guarantor may
assign its obligations or rights under this Agreement or any Related Document,
except with the written consent of the Control Party. All agreements of the
Trustee in the Indenture and in this Agreement shall bind its successors as
permitted by the Related Documents.

 

8.5                            Severability. In case any provision in this
Agreement or any other Related Document shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

23

--------------------------------------------------------------------------------


 

8.6                            Counterpart Originals. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single agreement.

 

8.7                            Table of Contents, Headings, etc. The Table of
Contents and headings of the Sections of this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof, and shall
in no way modify or restrict any of the terms or provisions hereof.

 

8.8                            [Reserved].

 

8.9                            Waiver of Jury Trial. EACH OF THE GUARANTORS AND
THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER RELATED DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

 

8.10                    Submission to Jurisdiction; Waivers. Each of the
Guarantors and the Trustee hereby irrevocably and unconditionally:

 

 

 

(a)                               submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Related
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York sitting in New York County, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

 

 

(b)                              consents that any such action or proceeding may
be brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

 

 

(c)                               agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Guarantors or the Trustee, as the case may be, at its address set forth in
Section 8.2 or at such other address of which the Trustee shall have been
notified pursuant thereto;

 

 

 

(d)                             agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

24

--------------------------------------------------------------------------------


 

(e)                               waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section 8.10 any special, exemplary, punitive or
consequential damages.

 

8.11                    Additional Guarantors. Each Additional Franchise Entity
that is to become a “Guarantor” for all purposes of this Agreement shall execute
and deliver an Assumption Agreement in substantially the form of Exhibit A
hereto. Upon the execution and delivery by any Additional Franchise Entity of
such an Assumption Agreement, the supplemental schedules attached to such
Assumption Agreement shall be incorporated into and become a part of and
supplement the Schedules to this Agreement and each reference to such Schedules
shall mean and be a reference to such Schedules as supplemented pursuant to each
Assumption Agreement.

 

8.12                    Currency Indemnity. Each Guarantor shall make all
payments of amounts owing by it hereunder in U.S. Dollars. If a Guarantor makes
any such payment to the Trustee or any other Secured Party in a currency (the
“Other Currency”) other than U.S. Dollars (whether voluntarily or pursuant to an
order or judgment of a court or tribunal of any jurisdiction), such payment
shall constitute a discharge of the liability of such party hereunder in respect
of such amount owing only to the extent of the amount of U.S. Dollars which the
Trustee or such Secured Party is able to purchase, with the amount it receives
on the date of receipt. If the amount of U.S. Dollars which the Trustee or such
Secured Party is able to purchase is less than the amount of such currency
originally so due in respect of such amount, such Guarantor shall indemnify and
save the Trustee or such Secured Party, as applicable, harmless from and against
any loss or damage arising as a result of such deficiency. This indemnity shall
constitute an obligation separate and independent from the other obligations
contained in this Agreement, shall give rise to a separate and independent cause
of action, shall survive termination hereof, shall apply irrespective of any
indulgence granted by the Trustee or such Secured Party and shall continue in
full force and effect notwithstanding any judgment or order in respect of any
amount due hereunder or under any judgment or order.

 

8.13                    Acknowledgment of Receipt; Waiver. Each Guarantor
acknowledges receipt of an executed copy of this Agreement and, to the extent
permitted by applicable law, waives the right to receive a copy of any financing
statement, financing change statement or verification statement in respect of
any registered financing statement or financing change statement prepared,
registered or issued in connection with this Agreement.

 

8.14                    Termination; Partial Release.

 

 

 

(a)                               This Agreement and any grants, pledges and
assignments hereunder shall become effective on the date hereof and shall
terminate on the Termination Date.

 

 

 

(b)                              On the Termination Date, the Collateral shall
be automatically released from the Liens created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Trustee and each Guarantor shall automatically terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Guarantors. At the request and sole
expense of any Guarantor following any such termination, the Trustee shall
deliver to such

 

25

--------------------------------------------------------------------------------


 

Guarantor any Collateral held by the Trustee hereunder, and execute and deliver
to such Guarantor such documents as such Guarantor shall reasonably request to
evidence such termination.

 

 

 

(c)                               Any partial release of Collateral hereunder
requested by the Co-Issuers in connection with any Permitted Asset Disposition
shall be governed by Section 8.16 and Section 14.17 of the Base Indenture.

 

8.15                    Third Party Beneficiary. Each of the Secured Parties and
the Controlling Class Representative is an express third party beneficiary of
this Agreement.

 

 

 

8.16                    Entire Agreement.

 

 

 

This Agreement, together with the schedule hereto, the Indenture and the other
Related Documents, contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and writings
with respect thereto.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Guarantors and the Trustee has caused this
Guarantee and Collateral Agreement to be duly executed and delivered by its duly
authorized officer as of the date first above written.

 

 

 

APPLEBEE’S SPV GUARANTOR LLC

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

IHOP SPV GUARANTOR LLC

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

APPLEBEE’S RESTAURANTS LLC

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

IHOP RESTAURANTS LLC

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

APPLEBEE’S FRANCHISOR LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

Signature Page to Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

IHOP FRANCHISOR LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

IHOP PROPERTY LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

IHOP LEASING LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Emrey

 

 

Name:

Thomas W. Emrey

 

 

Title:

Chief Financial Officer

 

Signature Page to Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED:

 

 

 

CITIBANK, N.A., in its capacity as Trustee

 

 

 

 

 

 

 

By:

/s/ Jacqueline Suarez

 

 

Name:

Jacqueline Suarez

 

 

Title:

Vice President

 

 

Signature Page to Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

Schedule 4.5

 

PLEDGED EQUITY INTERESTS

 

PLEDGED ENTITY

OWNED BY

PERCENTAGE
OWNERSHIP

 

Applebee’s Funding LLC

Applebee’s SPV Guarantor LLC

100%

IHOP Funding LLC

IHOP SPV Guarantor LLC

100%

Applebee’s Restaurants LLC

Applebee’s Funding LLC

100%

Applebee’s Franchisor LLC

Applebee’s Funding LLC

100%

IHOP Restaurants LLC

IHOP Funding LLC

100%

IHOP Franchisor LLC

 

IHOP Funding LLC

100%

IHOP Property LLC

 

IHOP Funding LLC

100%

IHOP Leasing LLC

 

IHOP Funding LLC

100%

 

--------------------------------------------------------------------------------


 

Exhibit A to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                               , 20    (this
“Assumption Agreement”), made by                                a
                               (the “Additional Guarantor”), in favor of
CITIBANK, N.A., as Trustee under the Indenture referred to below (in such
capacity, together with its successors, the “Trustee”). All capitalized terms
not defined herein shall have the meaning ascribed to them in the Base Indenture
Definitions List attached to the Base Indenture (as defined below) as Annex A
thereto.

 

 

W I T N E S S E T H:

 

 

WHEREAS, Applebee’s Funding LLC, a Delaware limited liability company, IHOP
Funding LLC, a Delaware limited liability company, the Trustee and Citibank,
N.A., as securities intermediary, have entered into a Base Indenture dated as of
September 30, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, exclusive of any Series Supplements, the “Base Indenture”
and, together with all Series Supplements, the “Indenture”), providing for the
issuance from time to time of one or more Series of Notes thereunder; and

 

 

WHEREAS, in connection with the Base Indenture, the Guarantors and the Trustee
have entered into the Guarantee and Collateral Agreement, dated as of
September 30, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”) in favor of the
Trustee for the benefit of the Secured Parties;

 

 

WHEREAS, the Base Indenture requires the Additional Guarantor to become a party
to the Guarantee and Collateral Agreement; and

 

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

 

NOW, THEREFORE, IT IS AGREED:

 

 

1.         Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Guarantor, as provided in Section 8.11 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Guarantor thereunder with the same force and
effect as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. In furtherance of the foregoing, the
Additional Guarantor, as security for the payment and performance in full of the
Obligations,

 

A-1

--------------------------------------------------------------------------------


 

does (x) hereby create and grant to the Trustee for the benefit of the Secured
Parties a security interest in all of the Additional Guarantor’s right, title
and interest in and to the Collateral of the Additional Guarantor and
(y) jointly and severally with the other Guarantors, unconditionally and
irrevocably hereby guarantee the prompt and complete payment and performance by
the Co-Issuers when due (whether at the stated maturity by acceleration or
otherwise, but after giving effect to all applicable grace periods) of the
Co-Issuer Obligations. Each reference to a “Guarantor” in the Guarantee and
Collateral Agreement shall be deemed to include the Additional Guarantor. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.
The information set forth in Annex 1-A hereto (A) is true and correct as of the
date hereof in all material respects and (B) is hereby added to the information
set forth in Schedule 4.5 to the Guarantee and Collateral Agreement and such
Schedule shall be deemed so amended. The Additional Guarantor hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement applicable to it is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.

 

 

2.         Representations of Additional Guarantor. The Additional Guarantor
represents and warrants to the Trustee for the benefit of the Secured Parties
that this Assumption Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

 

3.         Counterparts; Binding Effect. This Assumption Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which
taken together shall constitute a single contract. This Assumption Agreement
shall become effective when (a) the Trustee shall have received a counterpart of
this Assumption Agreement that bears the signature of the Additional Guarantor
and (b) the Trustee has executed a counterpart hereof. Delivery of an executed
counterpart of a signature page of this Assumption Agreement by telecopy shall
be effective as delivery of a manually executed counterpart of this Assumption
Agreement.

 

 

4.         Full Force and Effect. Except as expressly supplemented hereby, the
Guarantee and Collateral Agreement shall remain in full force and effect.

 

 

5.         Severability. In case any provision in this Agreement or any other
Related Document shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

 

6.         Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 8.2 of the Guarantee and Collateral Agreement.
All

 

A-2

--------------------------------------------------------------------------------


 

communications and notices hereunder to the Additional Guarantor shall be given
to it at the address set forth under its signature below.

 

 

7.         Fees and Expenses. The Additional Guarantor agrees to reimburse the
Trustee for its reasonable and documented out-of-pocket expenses in connection
with the execution and delivery of this Assumption Agreement, including the
reasonable fees and disbursements of outside counsel for the Trustee.

 

 

8.         Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Address]:

 

 

Attention:

 

 

Facsimile:

 

 

 

AGREED TO AND ACCEPTED

 

 

 

 

 

 

 

 

CITIBANK, N.A., in its capacity

 

 

as Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

Annex 1-A

 

GUARANTOR OWNERSHIP RELATIONSHIPS

 

ENTITY

 

OWNED BY

SUBSIDIARIES

 

 

 

 

 

A-5

--------------------------------------------------------------------------------